Exhibit 10.1
 
GENERAL RELEASE AND SEVERANCE AGREEMENT


This General Release and Severance Agreement (the “Agreement”), dated as of May
31, 2017, is made and entered into by and between Gregory Cash and BioSig
Technologies, Inc. (the “Company”).
For good and valuable consideration, receipt of which is hereby acknowledged, in
order to effect a mutually satisfactory and amicable separation of employment
from the Company and to resolve and settle finally, fully and completely all
matters and disputes that now or may exist between them, as set forth below,
Gregory Cash and the Company agree as follows:
1. Parties and Status.  The parties to this Agreement are Gregory Cash, his
heirs, representatives, successors and assigns (collectively “Employee”), and
the Company, and any of its parents, predecessors, successors, subsidiaries,
affiliates or related companies, owners, officers, directors, partners,
employees, agents and/or representatives.
2. Separation from Employment.  Effective June 1, 2017 (the “Separation Date”),
Employee’s employment with the Company shall cease and he shall relinquish all
positions, offices, and authority with the Company, including, without
limitation as President, Chief Executive Officer and a director.  On or before
the Separation Date, Employee shall also execute and deliver a resignation
letter confirming his resignation from the Board of Directors effective as of
the Separation Date.  Employee acknowledges and agrees, except for the payments
and benefits described herein, Employee has no and will have no rights to any
other wages and other compensation or remuneration of any kind due or owed from
the Company, including, but not limited, to all wages, reimbursements, bonuses
(including, without limitation, for 2016 or 2017), advances, vacation pay,
severance pay, vested or unvested equity or stock options, awards, and any other
incentive-based compensation or benefits to which Employee was or may become
entitled or eligible.
3. Employment Agreement and Equity Awards.  On the Separation Date, the
employment agreement between the parties dated July 15, 2014 (the “Employment
Agreement”) shall terminate forever and no party shall have any further
obligation or liability thereunder, except that Employee acknowledges and agrees
that Article 6 Confidential Information, Article 7 Ownership of Property and
Rights, and Article 8 Restrictive Covenants of the Employment Agreement, and all
provisions of such Articles, shall remain in full force and effect in accordance
with their terms.  The parties acknowledge and agree that any equity awards
granted to Employee by the Company pursuant to the BioSig Technologies, Inc.
2012 Equity Incentive Plan (the “Plan”) during the term of Employee’s employment
shall remain in full force and effect in accordance with their terms, including
any terms  regarding forfeiture of such awards on termination of employment.
4. Payment of Compensation Through Separation Date/Consideration.  On or before
the Company’s regular payroll date which is concurrent with or next follows
the Separation Date, the Company shall pay to Employee Employee’s unpaid base
salary through the Separation Date, and in accordance with the Company’s expense
reimbursement policy shall reimburse Employee for all of the Employee’s
reasonable business expenses incurred in connection with the performance of
Employees duties and travel on behalf of the Company in
1 of 5

--------------------------------------------------------------------------------



the time and manner set forth therein.  In consideration of this Agreement and
the release herein, and his compliance with his obligations hereunder, the
Company will provide Employee with the following: (i) severance pay in an amount
equal to Employee’s base salary, less applicable taxes and other withholdings,
through July 14, 2017 payable in equal installments in accordance with the
normal payroll policies of the Company, with the first installment being paid on
the Company’s first regular pay date on or after the fortieth (40th) day
following the Separation Date, which initial payment shall include all
installment amounts that would have been paid during the first forty (40) days
following the Separation Date had installments commenced immediately following
the Separation Date; (ii) the Company will provide Employee through December 31,
2017 or until Employee becomes eligible for comparable employer sponsored health
plan benefits, whichever is sooner, all health plan benefits to which Employee
was entitled prior to the Separation Date under any such benefit plans or
arrangements maintained by the Company in which Employee participated, pursuant
to Employee’s election of COBRA with the Company and Employee paying the
relative costs therefor in the same proportion as existed while Employee was an
active employee of the Company; (iii) on the Separation Date, the Company will
grant Employee an award of 100,000 shares of the Company’s restricted stock,
subject to the terms and conditions of the Plan and a restricted stock award
agreement, which terms shall include, without limitation:  (A) 100% vesting on
the date of grant; (B) a one-year lock-up period commencing on the Separation
Date as more specifically described in the award agreement; and (C) forfeiture
of such award in the event Employee revokes the release as provided in Section 8
below; and (iv) Employee shall be permitted to keep, and the Company does hereby
transfer title to Employee of, the Company-issued 2012 iMac, 2015 iPad and 2016
MacBook equipment, subject to Employee’s obligations with respect to the
Company’s confidential information, and the Company shall include the book value
of such items as income and shall deduct any required withholdings or tax
obligations from other payments due Employee hereunder.
5. Transition Services.  Employee agrees to cooperate with the Company and
perform such services as the Company may reasonably request relating to the
transition of his responsibilities and the Company’s matters, files and
materials from the Separation Date through July 14, 2017.
6. Release of Claims.  Employee fully and irrevocably releases and discharges
the Company, including all of its affiliates, parent companies, subsidiary
companies, employees, owners, directors, officers, principals, agents, insurers,
and attorneys from any and all claims arising or existing on, or at any time
prior to, the date this Agreement is signed by Employee.  Such released claims
include, without limitation, claims relating to or arising out of: (i)
Employee’s hiring, compensation, benefits and employment with the Company, (ii)
Employee’s separation from employment with the Company, and (iii) all claims
known or unknown or which could or have been asserted by Employee against the
Company, at law or in equity, or sounding in contract (express or implied) or
tort, including claims arising under any federal, state, or local laws of any
jurisdiction that prohibit age, sex, race, national origin, color, disability,
religion, veteran status, military status, pregnancy, sexual orientation, or any
other form of discrimination, harassment, or retaliation, including, without
limitation, claims under the Age Discrimination in Employment Act; the Older
Workers Benefit Protection Act; the Americans with Disabilities Act; Title VII
of the Civil Rights Act of 1964; the Rehabilitation Act; the Equal Pay Act; the
Family and Medical Leave Act, 42 U.S.C. §1981; the Civil Rights Act of 1991; the
Civil Rights Act of 1866 and/or 1871; the Occupational Safety and Health Act;
the Sarbanes Oxley Act; the
2 of 5

--------------------------------------------------------------------------------



Employee Polygraph Protection Act; the Uniform Services and Employment and
Re-Employment Rights Act; the Worker Adjustment Retraining Notification Act; the
National Labor Relations Act and the Labor Management Relations Act; the
Minnesota Human Rights Act, and any other similar or equivalent state laws; the
California Fair Employment and Housing Act, the California Business and
Professions Code, the California Labor Code, the California Wage Orders, and any
other similar or equivalent state laws; and any other federal, state, local,
municipal or common law whistleblower protection claim, discrimination or
anti-retaliation statute or ordinance; claims arising under the Employee
Retirement Income Security Act; claims arising under the Fair Labor Standards
Act; or any other statutory, contractual or common law claims.  Employee does
not release Employee’s right to enforce the terms of this Agreement.
Employee further agrees knowingly to waive the provisions and protections of
Section 1542 of the California Civil Code, which reads:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.
Notwithstanding the foregoing, the release in this Section 6 shall not apply to:
(a) any claim for indemnification which may be available to Employee under the
Employment Agreement, the certificate of incorporation or by-laws of the
Company, or applicable law; (b) any claim under policies of insurance maintained
by the Company; (c) any claim under any ERISA employee benefit plans of the
Company; or (d) any claim by Employee to enforce this Agreement.
7. No Interference.  Nothing in this Agreement is intended to interfere with
Employee’s right to report possible violations of federal, state or local law or
regulation to any governmental or law enforcement agency or entity (including,
without limitation, the Securities and Exchange Commission), or to make other
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation.  Employee further acknowledges that nothing in this
Agreement is intended to interfere with Employee’s right to file a claim or
charge with, or testify, assist, or participate in an investigation, hearing, or
proceeding conducted by, the Equal Employment Opportunity Commission
(the “EEOC”), any state human rights commission, or any other government agency
or entity.  However, by executing this Agreement, Employee hereby waives the
right to recover any damages or benefits in any proceeding Employee may bring
before the EEOC, any state human rights commission, or any other government
agency or in any proceeding brought by the EEOC, any state human rights
commission, or any other government agency on Employee’s behalf with respect to
any claim released in this Agreement; provided, however, for purposes of
clarity, Employee does not waive any right to any whistleblower award pursuant
to Section 21F of the Securities Exchange Act of 1934 or any other similar
provision.
8. Review and Consultation.  Employee acknowledges that: (i) this Agreement is
written in terms and sets forth conditions in a manner which he understands;
(ii) he has carefully
3 of 5

--------------------------------------------------------------------------------



read and understands all of the terms and conditions of this Agreement; (iii) he
agrees with the terms and conditions of this Agreement; and (iv) he enters into
this Agreement knowingly and voluntarily.  Employee acknowledges that he does
not waive rights or claims that may arise after the date this Agreement is
executed, that he has been given twenty-one (21) days from receipt of this
Agreement in which to consider whether he wanted to sign it, that any
modifications, material or otherwise made to this Agreement do not restart or
affect in any manner the original twenty-one (21) day consideration period, and
that the Company advises Employee to consult with an attorney before he signs
this Agreement.  The Company agrees, and Employee represents that he
understands, that he may revoke his acceptance of this Agreement at any time for
fifteen (15) days following his execution of the Agreement and must provide
notice of such revocation by giving written notice to the Company.  If not
revoked by written notice received on or before the sixteenth (16th) day
following the date of his execution of the Agreement, this Agreement shall be
deemed to have become enforceable on such sixteenth (16th) day. 
9. Confidentiality.  Employee agrees that he will keep both the fact of this
Agreement and the terms of this Agreement confidential, and will not disclose
the fact of this Agreement or the terms of this Agreement to anyone other than
Employee’s spouse/registered domestic partner, attorney or accountant/tax
advisor, unless otherwise required to under applicable law or regulation after
providing reasonable notice in writing to the Company and a reasonable
opportunity to challenge any such disclosure, and Employee may disclose to
anyone the fact that he has resigned from the Company.
10. No Further Services.  Employee agrees that he will not seek, apply for,
accept, or otherwise pursue employment, engagement, or arrangement to provide
further services with or for the Company, as an employee, independent contractor
or otherwise, except as provided herein.
11. Governing Law/Venue.  This Agreement shall be governed by and construed
under the laws of the State of Delaware.  Venue of any litigation arising from
this Agreement or any disputes relating to the Employee’s employment shall be in
the United States District Court for the District of Delaware, or a state
district court of competent jurisdiction in New Castle County, Delaware. 
Employee consents to personal jurisdiction of the United States District Court
for the District of Delaware, or a state district court of competent
jurisdiction in New Castle County, Delaware for any dispute relating to or
arising out of this Agreement or Employee’s employment, and Employee agrees that
Employee shall not challenge personal or subject matter jurisdiction in such
courts.
12. Voluntary.  This Agreement is executed voluntarily and without any duress or
undue influence on the part or behalf of the parties hereto. The parties
acknowledge that they have had ample opportunity to have this Agreement reviewed
by the counsel of their choice.
13. Acknowledgment.  Employee acknowledges and agrees that the applicable
consideration provided in Section 4 herein is consideration to which Employee is
not otherwise entitled except pursuant to the terms of this Agreement, and are
being provided in exchange for Employee’s compliance with his obligations set
forth hereunder.
4 of 5

--------------------------------------------------------------------------------



14. No Admission of Liability.  This Agreement shall not in any way be construed
as an admission by the Company of any acts of wrongdoing or violation of any
statute, law or legal right.
15. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed signature page
of this Agreement by facsimile or by electronic mail in portable document format
(PDF) will be effective as delivery of a manually executed signature page of
this Agreement.
16. Sole Agreement and Severability.  Except as set forth herein, this Agreement
is the sole, entire and complete agreement of the parties relating in any way to
the subject matter hereof.  No statements, promises or representations have been
made by any party to any other party, or relied upon, and no consideration has
been offered, promised, expected or held out other than as expressly set forth
herein, provided only that the release of claims in any prior agreement or
release shall remain in full force and effect.  The covenants contained in this
Agreement are intended by the parties hereto as separate and divisible
provisions, and in the event that any or all of the covenants expressed herein
shall be determined by a court of competent jurisdiction to be invalid or
unenforceable, the remaining parts, terms or provisions of this Agreement shall
not be affected and such provisions shall remain in full force and effect.
PLEASE READ CAREFULLY.  THIS GENERAL RELEASE AND SEVERANCE AGREEMENT INCLUDES A
RELEASE OF ANY AND ALL CLAIMS, KNOWN OR UNKNOWN, AGAINST BIOSIG TECHNOLOGIES,
INC.
 
BIOSIG TECHNOLOGIES, INC. 
 
By:  /s/ Brian Posner  
 
Title: Executive Chairman
 
Date:  06/01/2017
GREGORY CASH
 
/s/ Gregory Cash
 
Date:  05/31/2017



5 of 5